Citation Nr: 0621636	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

In December 2003 the Board determined that the appellant was 
the veteran's surviving spouse, and remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO for additional development and 
adjudication.  The case was returned to the Board in May 2006 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in June 2001.  The death certificate 
lists the cause of death as sudden cardiac arrest due to an 
extensive cardiac history.

2.  At the time of the veteran's death, service connection 
was in effect for fibrous ankylosis of the left knee, 
evaluated as 10 percent disabling; fibrous ankylosis of the 
right knee, evaluated as 20 percent disabling; residuals of a 
cerebral concussion, evaluated as noncompensably disabling; 
and a decubital ulcer, evaluated as noncompensably disabling.  
The combined evaluation for the veteran's service-connected 
disabilities was 30 percent.

3.  No cardiac disability was demonstrated during the 
veteran's service or for many years thereafter.

4.  The veteran's service-connected disabilities did not play 
a role in his death; render him less able to withstand the 
effects of his fatal underlying disease or diseases; or 
hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in January 2002 
instructed appellant regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence in support of it.  The letter indicated that VA 
would make reasonable efforts to help the appellant obtain 
evidence supportive of her claim.  This January 2002 VCAA 
letter predated the RO's decision on the merits of the 
appellant's claim.

An additional VCAA letter was sent to the appellant in August 
2005.  The letter instructed the appellant regarding the 
evidence and information necessary to substantiate her claim.  
The letter apprised the appellant of the evidence already of 
record and indicated what types of evidence she could submit 
in support of her claim.  The appellant was told which 
evidence VA was responsible for obtaining and that VA would 
make reasonable efforts to obtain other properly identified 
evidence.  

In September 2005 the appellant responded that she had no 
additional evidence to submit.  Although the August 2005 VCAA 
letter post-dated the decision, such is harmless as the 
appellant has indicated that there is no additional evidence 
in her case.  

The Board concludes that VA has complied with the notice 
requirements of the VCAA and the implementing regulations in 
this case.  

In addition, the appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.
Factual Background

Review of the record discloses that the veteran sustained 
injuries in February 1944 when he was forced to bail out of 
his plane over China.  His injuries included complete 
comminuted fractures of his left and right femurs, a severe 
concussion, and a decubital ulcer of the left gluteal area.

The veteran was subsequently transferred to a military 
convalescent hospital.  In March 1945 a medical board 
recommended that the veteran be returned to limited duty 
within the continental United States for a period of six 
months.  

The veteran was examined for a retirement board in August 
1945.  He denied any medical history aside from his injuries.  
His heart and arteries were normal.  His blood pressure was 
measured at 130/80 and 120/80.  The veteran was retired based 
on disability.

Service connection was granted for the veteran's knee 
disabilities, residuals of a concussion, and a decubital 
ulcer by a rating decision of January 1946. 

The appellant submitted a statement with her October 2001 
claim.  She related that in June 2001, the veteran had a 
heart attack while mowing the lawn.  On the claim form, she 
asserted that the veteran's combat wound residuals 
contributed to his failing cardiac health.  

In a January 2002 statement, the appellant stated that in his 
last few years, the pain from the veteran's leg disabilities 
caused him a great deal of stress and required that he be on 
medication.  In subsequent statements she  continued to 
maintain that the veteran's service connected conditions 
caused stress which contributed to his fatal cardiac arrest.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, at the time of the veteran's death, service 
connection had been established for fibrous ankylosis of the 
left knee, evaluated as 10 percent disabling; fibrous 
ankylosis of the right knee, evaluated as 20 percent 
disabling; residuals of a cerebral concussion, evaluated as 
noncompensably disabling; and a decubital ulcer, evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's service-connected disabilities was 30 percent.

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  As an initial matter, the Board notes that the 
medical conditions listed on the veteran's death certificate 
were not demonstrated either during the veteran's active 
military service or for many years thereafter.  There is no 
competent evidence that the veteran's cardiac disability was 
related to his service-connected disabilities.  

The Board has considered the appellant's assertions that the 
veteran's service-connected disabilities affected his heart; 
however, as a layperson, she is not qualified to render an 
opinion concerning question of medical causation.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board acknowledges that the veteran suffered traumatic 
wounds as the result of heroic service during World War II.  
However, the evidence in this case establishes that the 
service-connected disabilities did not influence a cardiac 
disability, did not render the veteran less capable of 
resisting the effects of a fatal disease process, or 
otherwise influence death.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


